            Case 1:21-mj-04262-UA Document 8 Filed 05/27/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 UNITED STATES OF AMERICA

                           v.                                            Affirmation in Support of
                                                             Application for Order of Continuance
 SETH ANDREW,
                                                                                     21 Mag. 4262
                                     Defendant.
 -------------------------------------------------------X

State of New York                                   )
County of New York                                  : ss.:
Southern District of New York                       )

        Ryan B. Finkel, pursuant to Title 28, United States Code, Section 1746, hereby declares

under penalty of perjury:

        1. I am an Assistant United States Attorney in the Office of Audrey Strauss, United States

Attorney for the Southern District of New York. I submit this affirmation in support of an

application for an order of continuance of the time within which an indictment or information

would otherwise have to be filed, pursuant to 18 U.S.C. '3161(h)(7)(A).

        2. The above-captioned defendant was charged in a complaint dated April 20, 2021, with

violations of Title 18, United States Code Sections 1014, 1343, 1956 and 2; was arrested on April

27, 2021; and presented in this District on April 27, 2021. The defendant was represented by

Michael Yaeger and released on consent, subject to several conditions.

        3. At the April 27, 2021, initial presentment, defense counsel consented to a waiver of his

client’s right, pursuant to Rule 5.1 of the Federal Rules of Criminal Procedure to a preliminary

hearing within 30 days of the initial appearance. U.S. Magistrate Judge Gorenstein set the

preliminary hearing for May 27, 2021; accordingly, under the Speedy Trial Act, the Government

has until May 27, 2021, to file an indictment or information.
           Case 1:21-mj-04262-UA Document 8 Filed 05/27/21 Page 2 of 4




       4. On or about May 11, 2021, Edward Young Kyu Kim, Esq., entered a notice of

appearance for Seth Andrew.

       5. Defense counsel and the Government are discussing a potential disposition to this case

and other matters. Therefore, the Government is requesting a 30-day continuance until June 27,

2021, to continue the foregoing discussions. The undersigned personally spoke with defense

counsel who specifically consented to this request.

       5. For the reasons stated above, the ends of justice served by the granting of the requested

continuance outweigh the best interests of the public and defendant in a speedy trial.

Dated: New York, New York
       May 24, 2021



                                             __________________________
                                             Ryan B. Finkel
                                             Assistant United States Attorney
                                             212-637-6612
            Case 1:21-mj-04262-UA Document 8 Filed 05/27/21 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 UNITED STATES OF AMERICA

                           v.                                             Order of Continuance

 SETH ANDREW,

                                     Defendant.                                     21 Mag. 4262
 -------------------------------------------------------X

        Upon the application of the United States of America and the affirmation of Ryan B. Finkel,

Assistant United States Attorney for the Southern District of New York, it is found that the

defendant was charged with violations of Title 18, United States Code Sections 1014, 1343, 1956,

and 2 in a complaint dated April 20, 2021, and was arrested on April 27, 2021;

        It is further found that the defendant was presented in this District on April 27, 2021, and

ordered released, on consent, subject to several conditions;

        It is further found that Edward Young Kyu Kim, Esq., counsel for defendant, and Assistant

United States Attorney Ryan B. Finkel have been engaged in, and are continuing, discussions

concerning a possible disposition of this case and other matters;

        It is further found that the Government has requested a continuance of 30 days to engage

in further discussions with counsel and that the defendant, through counsel, has consented that

such a continuance may be granted for that purpose and has specifically waived his right to be

charged in an indictment or information for an additional 30 days;

        It is further found that the granting of such a continuance best serves the ends of justice

and outweighs the best interests of the public and the defendant in a speedy trial; and therefore it

is
           Case 1:21-mj-04262-UA Document 8 Filed 05/27/21 Page 4 of 4




       ORDERED that the request for a continuance pursuant to 18 U.S.C. '3161(h)(7)(A) is

hereby granted until June 27, 2021.

Dated: New York, New York
            27
       May __, 2021



                                         ____________________________________
                                         UNITED STATES MAGISTRATE JUDGE




                                            4
